In an action to recover damages for injury to person and property, plaintiff appeals from an order of the Supreme Court, Kings County, dated December 3, 1962, which granted defendant’s motion to dismiss the complaint for lack of prosecution (former Civ. Prae. Act, § 181; former Rules Civ Prae., rule 156; cf. CPLR 3216). Order affirmed, without costs. In our opinion, plaintiff failed to explain the unreasonable delay of 27 months after joinder of issue {Keating v. Smith, 20 A D 2d 141). Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.